Citation Nr: 1110780	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  08-39 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for a total right knee replacement, rated 30 percent disabling since May 1, 2006.

2.  Entitlement to an increased initial rating for right knee instability, currently rated 10 percent disabling.

3.  Entitlement to an effective date earlier than May 14, 2008, for the grant of a separate 10 percent rating for right knee instability.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1966 to June 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issues of entitlement to an increased initial rating for right knee instability and entitlement to an earlier effective date for the grant of a separate 10 percent rating for right knee instability are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The Veteran's right knee disability has been manifested by full extension, noncompensable limitation of flexion, and instability.  There is no clinical evidence of severe painful motion, weakness, or ankylosis.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent disabling for total right knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a, Diagnostic Codes 5055, 5256, 5261, 5262 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).  Also, when making determinations as to the appropriate rating to be assigned, VA must take into account the Veteran's entire medical history and circumstances.  38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2010).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 (2010).  However, the provisions of 38 C.F.R. § 4.40 (2010) and 38 C.F.R. § 4.45 (2010) are applicable only in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).  The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a (2010).  For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2010).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2010).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  Diagnostic Code 5010, used to rate traumatic arthritis, directs that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003 (2010).  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (2010).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating, while X-ray evidence of arthritis involving two or more major joint groups without occasional incapacitating exacerbations will warrant a 10 percent rating.  The above ratings are not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003, Note 1 (2010).  

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, a separate rating must be based on additional compensable disability.  38 C.F.R. § 4.14 (2010); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

The Veteran underwent a total right knee replacement in February 2003.  For the period from February 21, 2003, to March 31, 2004, a 100 percent rating was in effect.  Effective April 1, 2004, a 60 percent rating was assigned.  In March 2005, the Veteran underwent revision of the prior total right knee replacement.  For the period from March 11, 2005, to April 30, 2006, a 100 percent rating was in effect.  Effective May 1, 2006, a 30 percent rating was assigned.  The Veteran contends that his total right knee replacement warrants a rating in excess of 30 percent.  

The Veteran's total right knee replacement has been rated under Diagnostic Code 5055.  38 C.F.R. § 4.71a (2010).  Diagnostic Code 5055 provides a 100 percent rating for one year following knee replacement.  That rating is not at issue, as that is the maximum rating for a service-connected knee disability.  A higher rating is not available.  The regulations provide that after one year following prosthetic replacement of the knee joint, with intermediate degrees of residual weakness, pain, or limitation of motion, the disability will be rated by analogy to Diagnostic Codes 5256, 5261, or 5262, with a minimum rating of 30 percent.  A higher rating of 60 percent is not warranted unless evidence demonstrates chronic residuals consisting of severe painful motion or weakness in the affected extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2010).

On VA examination in August 2006, the Veteran reported that he could not bend his knee greater than 90 degrees since his March 2005 revision surgery.  He also still experienced some hyperextension and instability.  He reported intermittent pain at the patella area, rated as a 7 on scale from 1 to 10, which lasted until rest and release of pressure.  He experienced the pain one to two times per day, with aggravating factors to include standing greater than four to five minutes, walking greater than one quarter mile, cold weather, lifting greater than 25 pounds, bending, or walking on uneven surfaces.  Relieving factors included rest, elevation, and two tablets of Tylenol Arthritis Pain.  

The Veteran reported that, due to his right knee disability, he could no longer set up classrooms, as required by his work as a classroom instructor, because it involved significant heavy lifting.  However, his work made accommodations for him and he was able to rest periodically when standing for teaching.  At home, the Veteran had to hire someone to perform yard work beyond that which his wife could do.  He required no outside assistance with his activities of daily living.  He was able to stand for a short time to wash dishes and could shower without difficulty.  However, he reported having to physically lift his right leg when getting out of a vehicle.  

The Veteran complained of occasional swelling but denied heat or redness.  He also reported some instability and catch-like episodes, but denied dislocation or subluxation.  He reported fatigue and lack of endurance.  He utilized an elastic U-shaped supportive brace for significant walking, but he did not usually have to wear it at work.  Examination revealed no noticeable limp or assistive device other than the elastic support brace.  There was a 19 centimeter anterior knee scar that was 1.5 centimeters at its widest.  There also appeared to be some fluid on the knee.  Flexion was 0 to 90 degrees, with pain at 90 degrees.  Extension was to 0 degrees.  The examiner noted the knee to be stable.  However, the examiner did not perform medical collateral ligament testing, Lachman's testing, or McMurray's testing.  Upon repetition, range of motion was maintained with continued mild discomfort at 90 degrees, mostly on the lateral aspect of the knee.  X-ray of the right knee revealed three cerclage wires along the anterior tibia, and interval development of indeterminate punctuate radiopaque densities overlying the posterior suprapatellar joint spaces.  The examiner diagnosed total right knee replacements in 2003 and 2005, with associated limitations with range of motion.

In an August 2007 statement, the Veteran related that the 2005 revision surgery was not successful.  He reported that his knee continued to be very unstable and weak, continued to hyperextend, and was limited to 90 degrees of flexion.  He reported some decrease in the pain that he experienced following the first replacement, but he still experienced moderate to severe pain every day for which he took 1300 milligrams of Tylenol Arthritis Pain as needed.

In May 2008 the Veteran sought private treatment for problems with his right knee.  He had not received follow-up treatment from the doctor who performed the revision surgery in the last two years.  The Veteran reported recurrent problems with instability, particularly hyperextension, with additional symptoms to include locking, catching, and buckling.  However, he did not really have too much pain.  He reported a functional ability to walk one to five blocks.  On examination, the Veteran walked without external support.  He was somewhat apprehensive with his gait because of instability symptoms in the right knee.  There was no pain with passive range of motion of the hips.  Examination of the right knee revealed a well-healed anterior incision and possible slight effusion.  The physician detected at least 1+ instability with the knee flexed 30 degrees or 90 degrees.  There was also a tendency towards hyperextension of the knee joint.  Flexion was to 90 degrees, and it was indicated that the Veteran had never had flexion beyond that point.  X-rays of the right knee showed excellent position of the total knee components and three circumferential sutures around the tibial tuberosity.  The physician's impression was instability following previous right knee arthroplasty and revision arthroplasty.  In discussing treatment options, the physician noted that the Veteran used an elastic knee support with stays and that he swam five days a week.  He recommended quad presses to build up quadriceps strength or consideration of another revision surgery.

The Veteran sought further private treatment in December 2008.  It was noted that his symptoms continued, particularly related to hyperextension, and that the Veteran had been fitted for a Swedish knee cage, which helped in some respects.  However, instability was still present and the Veteran was considering revision arthroplasty.  Upon examination, a well-healed incision about the right knee was noted.  When standing upright, the Veteran could hyperextend to 16 degrees.  Flexion of the knee was to 101 degrees.  Knee flexion to about 30 degrees revealed 2+ medial and lateral instability on a 3+ scale, which the physician found to be a significant finding.  It was noted that previous x-rays showed satisfactory stability about the components and good overall knee alignment.  Painful and unstable revision arthroplasty in the right knee was diagnosed.  The physician noted that the Veteran was having significant functional disability related to instability and opined that it could be improved with revision arthroplasty implanting a thicker spacer.

The Veteran attended a second VA examination in December 2009.  He reported an onset of right knee pain following an injury in service for which he underwent surgery in the 1970s, 2003, and 2005.  He reported his condition had progressively worsened since his last VA examination.  He was taking nonsteroidal anti-inflammatory drugs with good relief.  His reported joint symptoms included giving way, instability, pain, weakness, decreased speed of joint motion, and locking episodes one to two times a year.  He denied stiffness, incoordination, episodes of dislocation or subluxation, effusion, symptoms of inflammation, and flare-ups of the joint.  No deformity was noted, and there were no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  The Veteran was able to stand for 15 to 30 minutes and walk for more than one quarter mile but less than one mile.  He reported use of a cane and knee brace at all times.

On physical examination, the Veteran's gait was normal with no evidence of abnormal weight bearing.  No inflammatory arthritis was noted.  A well-healed longitudinal surgical scar was present over the right patella that was 18 centimeters in length and 1 centimeter in width at its widest point.  The scar was superficial and non-adherent.  There was no crepitation, mass behind the knee, clicks or snaps, grinding, or instability.  Nor was there patellar abnormality, meniscus abnormality, tendon/bursae abnormality, weakness in the right knee prosthesis, or ankylosis of the joint.  On range of motion testing, right knee flexion was 0 to 120 degrees and right knee extension was 0 degrees.  There was pain affecting the entire right knee area upon flexion at 120 degrees.  There was no pain throughout upon right knee extension.  Objective evidence of pain was noted following repetitive motion, however repetition did not result in additional limitations.  The examiner referenced the findings from the August 2006 VA examination x-rays.  The examiner diagnosed right knee prosthesis and right knee condition with associated knee pain.  The examiner indicated that mechanical complication of the internal orthopedic device was neither clinically nor radiographically discernible.  The examiner attributed the Veteran's reports of right knee instability and locking to hyperextension tendency.  

At the time of the December 2009 examination, the Veteran was employed full-time as an instructional coordinator and had been in that position since 1993.  He reported no time lost from work during the prior 12 months.  However, the examiner noted significant effects on occupational functioning due to decreased mobility and pain.  With respect to activities of daily living, no limitations were noted other than mild effects on chores and moderate effects on sports.

The Board finds that the evidence does not show that the chronic residuals of the right knee after one year following the March 2005 revision surgery warrant a rating in excess of 30 percent.  On the above examinations for the period under consideration, the Veteran's right knee had full extension, or extension to 0 degrees.  Extension to 0 degrees warrants a 0 percent rating.  Diagnostic Code 5261 therefore cannot serve as a basis for an increased rating in this case.  Similarly, Diagnostic Code 5260 cannot serve as a basis for an increased rating in this case.  Flexion limited to, at most, 90 degrees in the right knee, as demonstrated during the August 2006 VA examination and May 2008 private treatment, does not warrant a compensable rating under Diagnostic Code 5260.  Additionally, the Board notes that a 30 percent rating is the highest rating available for limitation of flexion of the leg.  Thus, a higher rating would not be available for limitation of flexion.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2010).  

On VA examination in August 2006 and December 2009, the examiners found pain on active motion and with repetition, but no increased limitation of motion due to pain.  The evidence does not show that the right knee joint was in any fixed position or ankylosed.  The Veteran made no complaints of effusion, subluxation, or dislocation, although he did report instability, giving way, weakness, and occasional locking episodes.  However, no clinical findings of effusion, instability, giving way, weakness, locking, subluxation, or dislocation of the right knee were shown.  By analogy to the diagnostic codes shown in Diagnostic Code 5055, for rating of the knee, ankylosis is not shown, nonunion of the tibia and fibula with loose motion requiring a brace is not shown, and weakness of the right knee, though reported, is not shown on objective examination.  There is also no evidence of symptomatic removal of semilunar cartilage or dislocated semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5262, 5263 (2010).  Thus, a rating in excess of 30 percent is not warranted under Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262, and 5263.  With respect to the Veteran's numerous complaints and findings related to instability, particularly hyperextension, the Board observes that the Veteran has already been granted a separate rating for instability under Diagnostic Code 5257.

The Board also finds that the recited clinical findings do not show that the residuals consist of severe painful motion or weakness in the affected extremity to warrant a 60 percent rating under Diagnostic Code 5055.  The VA examiners found no additional limitation of motion due to weakness or pain, and the August 2006 VA examiner characterized the Veteran's discomfort as mild.  Furthermore, although in an August 2007 statement the Veteran reported moderate to severe daily pain, during May 2008 private treatment, he indicated that he did not have too much pain.  Consequently, an increased rating is not warranted under Diagnostic Code 5055.   

With respect to consideration of a separate rating for the scar on the right knee, the Board notes that the Veteran currently holds a 0 percent rating for his service-connected right knee scar.  In the August 2006 and December 2009 VA examination reports, it was noted the Veteran had a superficial, non-adhering scar over the right knee that was, at most, 19 centimeters in length by 1.5 centimeters in width.  The Veteran has not reported any symptoms associated with his scar.  There is no evidence of tenderness, ulceration, adherence, instability, inflammation, edema, tissue loss, or underlying soft tissue damage of the scar.  Nor is there evidence of limited motion, keloid formation, abnormal pigmentation, or abnormal texture.  The evidence does not support that the scar is greater than 39 square centimeters.  Although the scar is more than 13 centimeters in length and more than 0.6 centimeters wide, its location on the knee, as opposed to the head, face, or neck, precludes a compensable rating based on disfigurement.  38 C.F.R. § 4.118 Diagnostic Code 7800 Note 1 (2005).  Based on the clinical findings, the preponderance of the evidence is against a finding that a compensable rating for the scar on the right knee is warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804, 7805 (2005-2010).

In sum, the Board finds that the weight of the credible evidence demonstrates that the Veteran's right knee disability does not warrant a rating in excess of 30 percent for the period under consideration.  The preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether an extraschedular rating is warranted in this case.  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability at issue is inadequate.  If so, factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2010).  The Board finds that referral is not appropriate in this case.  

The Veteran's right knee disability has not been shown to markedly interfere with employment beyond that contemplated in the assigned rating, to warrant frequent periods of hospitalization, or to otherwise render impractical the application of the regular schedular standards.  Although the Veteran has reported effects on occupational functioning, he also reported during the August 2006 VA examination that accommodations were made by his employer.  Additionally, while the December 2009 noted the Veteran's disability to have "significant" effects on his occupational functioning by causing decreased mobility and pain, he failed to elaborate on how the decreased mobility and pain specifically adversely impacted the Veteran's employment.  In fact, the December 2009 VA examination report indicates that the Veteran had not lost any time during the 12-month period prior to the examination due to his disability, and moreover, that he had worked for the same employer for over 15 years.  Therefore, the Board concludes that, although significant effects on occupational functioning were reported, the evidence does not show that the effects of the Veteran's right knee disability on his employment rise to the level of marked interference beyond that contemplated by his 30 percent rating.  Lastly, the record does not show that the disability results in frequent periods of hospitalization.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Duties to Notify and Assist 

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the RO sent correspondence in March 2005; rating decisions in June 2005 and March 2007; and, a statement of the case in November 2008.  Those documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its duty to notify the appellant, and had satisfied that duty prior to the final adjudication in the March 2010 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained medical examinations in relation to this claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.



ORDER

A rating in excess of 30 percent for a right knee disability is denied.  


REMAND

In his December 2008 substantive appeal, the Veteran expressed disagreement with a November 2008 rating decision which granted service connection and a separate 10 percent rating for right knee instability, effective May 14, 2008.  

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case which addresses the issues of entitlement to an initial rating in excess of 10 percent for right knee instability and an effective date earlier than May 14, 2008, for the grant of service connection for right knee instability.  Inform the Veteran of his appeal rights and that an appeal must be perfected if he desired appellate review of those issues.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


